


110 HR 4495 IH: To amend the Elementary and Secondary Education Act of

U.S. House of Representatives
2007-12-12
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		1st Session
		H. R. 4495
		IN THE HOUSE OF REPRESENTATIVES
		
			December 12, 2007
			Mr. David Davis of
			 Tennessee introduced the following bill; which was referred to the
			 Committee on Education and
			 Labor
		
		A BILL
		To amend the Elementary and Secondary Education Act of
		  1965 to ensure that the Impact Aid program of the Department of Education
		  guarantees full funding under current formulas to local educational agencies in
		  which the Federal Government owns at least 50 percent of the
		  land.
	
	
		1.Full funding for local
			 educational agencies in which the Federal Government owns at least 50 percent
			 of the land
			(a)Payments for
			 Federal acquisition of real propertySection 8002 of the Elementary and
			 Secondary Education Act of 1965 (20 U.S.C. 7702) is amended by adding at the
			 end the following:
				
					(o)Entitlement of
				certain local educational agencies to full fundingNotwithstanding
				any other provision of this title, the Secretary shall, each fiscal year, for
				each eligible local educational agency at least 50 percent of the land of which
				is Federal property eligible under this section, do the following:
						(1)Identify—
							(A)the amount that the
				local educational agency is to receive under the other provisions of this
				section; and
							(B)the full amount that the local educational
				agency would receive under this section if payments under this section were
				fully funded.
							(2)If the amount
				under paragraph (1)(A) is less than the amount under paragraph (1)(B),
				transfer, from amounts available to the Secretary for other purposes, funds
				sufficient to make up the difference, and add those funds to the amount paid to
				the local educational agency under this
				section.
						.
			(b)Basic payments;
			 payments for heavily impacted local educational agenciesSection
			 8003 of that Act (20 U.S.C.7703) is amended by adding at the end the
			 following:
				
					(h)Entitlement of
				certain local educational agencies to full fundingNotwithstanding
				any other provision of this title, the Secretary shall, each fiscal year, for
				each eligible local educational agency at least 50 percent of the land of which
				is Federal property eligible under this section, do the following:
						(1)Identify—
							(A)the amount that
				the local educational agency is to receive under subsection (b); and
							(B)the full amount that the local educational
				agency would receive under subsection (b) if payments under that subsection
				were fully funded.
							(2)If the amount
				under paragraph (1)(A) is less than the amount under paragraph (1)(B),
				transfer, from amounts available to the Secretary for other purposes, funds
				sufficient to make up the difference, and add those funds to the amount paid to
				the local educational agency under subsection
				(b).
						.
			
